Citation Nr: 1013917	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-35 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1968 to 
March 1970.  The Veteran died in January 2007.  The appellant 
is his surviving spouse.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied entitlement to service connection for 
the Veteran's death.

The Board notes that the RO issued a statement of the case 
(SOC) dated in October 2008 that contained the additional 
issues of entitlement to an increased rating for 
posttraumatic stress disorder (PTSD) for purposes of accrued 
benefits, a total disability rating for individual 
unemployability for purposes of accrued benefits, and service 
connection for diabetes mellitus for accrued benefits 
purposes.  In her June 2007 notice of disagreement the 
appellant reported she disagreed with the denial of service 
connection for cause of death.  The RO has verified receipt 
of the appellant's VA Form 9 (substantive appeal); however, 
it is not on file.  The Board has determined that only issue 
on appeal is service connection for cause of death, the issue 
for which she filed a notice of disagreement.  If a timely VA 
Form 9 is found indicating she wished to appeal all issues in 
the SOC, then the case should be returned to the Board for 
adjudication of those issues. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to 
this claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  In the present case, VCAA notice was provided to the 
appellant in a March 2007 letter.  

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VCAA notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

Unfortunately, the March 2007 correspondence sent by VA does 
not provide a statement of the conditions for which the 
Veteran was service-connected at the time of his death or a 
clear explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected, as required in Hupp.

The appellant contends that the Veteran died from an 
abdominal aneurysm caused by residual hypertension which was 
due to his service-connected PTSD.  

At the time of his death, the Veteran was service-connected 
for PTSD (rated as 50 percent disabling), residuals of a 
gunshot wound to the right buttock with retained foreign 
bodies (rated as 20 percent disabling), degenerative joint 
disease of the right hip (rated as 20 percent disabling), 
residuals of a gunshot wound to the right foot with retained 
foreign body (rated as 10 percent disabling), and 
degenerative joint disease of the right ankle (rated as 10 
percent disabling).

During a March 2001 VA feet examination, the Veteran 
indicated that four years prior he required medical 
evaluations because of a redness of the right lower 
extremity.  He stated he was evaluated and treated with 
compression stocking and blood thinners for about two months, 
though he did not recall specifically if he had been told he 
had a blood clot or thrombophlebitis.  The examiner noted 
that his history would suggest some degree of venous 
insufficiency on the right.  The Veteran reported that the 
symptoms abated and that he was no longer receiving treatment 
for it, and that he had not been told that these symptoms 
were secondary to his gunshot wounds.  

A May 2006 VA progress note reported a history of 
hypertension, hyperlipidemia, PTSD, and questionable deep 
vein thrombosis on the left inner groin in 1972. 

In a January 2007 VA progress note, it was reported that the 
Veteran complained of pain in the groin radiating to right 
lower back.  The examiner reported a history of essential 
hypertension and hypercholesterolemia, and that he was in his 
usual state of health until a sudden onset of severe pain 
which started in his right groin.  The examiner indicated a 
pertinent history of a right inguinal hernia repair in 1979 
and a bullet to the right hip during Vietnam.  The examiner 
also noted recent history including treatment for 
Methicillin-resistant Staphylococcus aureus and a reaction to 
niacin.  The diagnosis was possible appendicitis.  A Stat CT 
Scan was ordered; however, the Veteran passed away prior to 
completion of the procedure. 

The Veteran's death certificate lists immediate cause of 
death as probable abdominal aneurysm rupture.  No autopsy was 
performed.

In an October 2008 VA opinion, the physician opined that it 
was less likely than not that the Veteran's PTSD caused or 
aggravated his hypertension, and that there is not credible 
medical evidence likening PTSD to hypertension.  The examiner 
also opined that it is less likely than not that the 
Veteran's gunshot wounds and/or PTSD was related to his 
abdominal aneurysm.  Because the opinion was not supported by 
articulated rationale, the opinion is not adequate for 
determining service connection for the Veteran's death.  As 
such, the VA will obtain a medical opinion based upon a 
review of the evidence of record if the VA determines it is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the 
appellant a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation of 
the evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected, in 
accordance with Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

2.  After all notification has been 
provided, the claims folder is to be 
referred to a VA physician for an opinion 
as to whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that the Veteran's 
service-connected disabilities were a 
principal or contributory cause of his 
death.  Opinions should be provided based 
on a review of the medical evidence of 
record, and sound medical principles.  A 
complete rationale for all opinions 
expressed, should be set forth in the 
report.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


